Citation Nr: 0711817	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from November 1952 to November 
1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's service or for many years thereafter.

2.  Tinnitus was not manifested during the veteran's service 
or for many years thereafter. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in such service.  38 U.S.C.A. §§ 1101, 1110,  
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303,  
3.307, 3.309 (2006). 

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  The veteran indicated that he never had a 
hearing exam upon separation and felt he should have had one.  
He reported being stationed inside a mountain at Killen Base, 
Texas, next to Gray Air Force Base, Texas.  He indicated that 
it was noisy in the mountain where he did maintenance on 
atomic weapons, and believes he suffered hearing loss at this 
time due to the noise exposure.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006); See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

As discussed below, there are no service medical records, 
except for the veteran's separation from service examination 
report, associated with the claims folder as they appear to 
have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  The 
veteran's separation examination shows that his hearing was 
15/15 in the right and left ears.  His DD-214 shows that he 
was in a special weapons unit. 

In September and November 2003 letters, the veteran's sons 
reported that as far as they can recall, their father has had 
impaired hearing; they understood from family conversations 
that his inability to hear was related to military service.  
In a November 2003 letter, the veteran's ex-wife who was 
married to him in the early sixties, stated that she was a 
special education para-professional and studied American Sign 
Language.  She related that the veteran reported working 
around loud machinery in confining spaces while serving in 
the Army.  She stated that her experience with hearing loss 
indicates that there was a devastating progressive loss of 
hearing as a result of nerve damage from exposure to loud 
noises.  A December 2003 letter from the veteran's spouse 
states that she met the veteran in 1971 and that he has 
always had trouble hearing.  She indicated that she knows it 
all started from the mountain he worked on while he was in 
the Army.
 
A November 2003 record from the Miracle-Ear Center is 
associated with the claims file; however, there is no 
indication of the outcome of the examination.  
 
VA treatment records dated in 2004 show that the veteran 
reported hearing loss and bilateral constant tinnitus with 
their onset many years ago.  He indicated that the date of 
onset was unclear and that others noticed it before he did, 
but it was long ago.  He related that he was exposed to noise 
in-service when he was near nuclear weapons and when he moved 
from the mountain storage site through enclosed tunnels 
wearing no hearing protection.  He stated that his civilian 
work included farming and construction, and his recreational 
noise exposure included firing a left handed shooter and 
power tool use while wearing hearing protection.  Records 
show that the veteran had bilateral mild to profound 
sensorineural loss that began at 650 Hertz in the left ear 
and at 1000 Hertz in the right ear.   

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 25 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  In the 
present appeal, there is insufficient medical evidence to 
determine if the current bilateral hearing loss is considered 
a disability for VA purposes.  Nonetheless, because tinnitus 
and hearing loss are noted in the veteran's VA treatment 
reports, the question of whether he has hearing loss and 
tinnitus has been resolved in his favor.

As tinnitus and hearing loss were first documented in 
2003/2004, the remaining question is whether the evidence 
establishes that these disorders can be linked to service.  
In the present claim, a review of the evidence shows that 
service connection for tinnitus and hearing loss is not 
warranted.  The competent, credible evidence fails to show 
that the veteran's disorders began in service, manifested to 
a compensable degree within one year of service, or is in any 
way etiologically related to active service.  

Although a complete compilation of the veteran's service 
medical records are not available, there is no indication 
that the veteran complained of hearing loss or tinnitus in-
service.  The veteran's separation examination is available 
and it does not show any hearing loss or tinnitus.  Though 
the veteran reported that hearing tests were not 
administered, his separation examination specifically shows 
that right and left hearing were 15/15.  Additionally, the 
veteran first filed his claims seeking service connection in 
2003 and the first evidence of tinnitus and bilateral hearing 
loss is in 2003/2004, almost fifty years after service.  
Without evidence of in-service hearing loss or tinnitus and 
no evidence of any symptoms of treatment for hearing loss or 
tinnitus until 2003/2004, the evidence weighs against the 
veteran's claim.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

In this case, the veteran's separation from service 
examination report and the first documented medical evidence 
of tinnitus and hearing loss in 2003/2004, which was received 
almost fifty years after the veteran's separation from 
service, are of great probative weight.  Though the veteran 
believes that he has had hearing loss and tinnitus since his 
discharge and his family has provided letters stating that he 
has had trouble hearing since service, there is no medical 
evidence showing treatment or complaints of hearing loss or 
tinnitus for decades after his discharge from service.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims (Court) has held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years is a factor for 
consideration.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999) aff'd sub. nom Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  Moreover, 
the Board finds it probative that though the veteran's family 
has asserted that the hearing loss and tinnitus are due to 
noise exposure in-service, none of the individuals who 
submitted letters knew the veteran at the time he served or 
was discharged from service.  As there is no lay evidence 
showing tinnitus and hearing loss contemporaneous with his 
service or discharge from service and no treatment or 
symptoms of hearing loss and tinnitus for decades after 
discharge, the objective credible evidence weighs against the 
veteran's claims.   

Regarding the veteran's and his spouse's contentions that his 
tinnitus and hearing loss began in service, the Board finds 
that these statements are of little or no probative value.  
This determination is not a matter for individuals without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

After carefully reviewing and weighing the evidence of 
record, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for tinnitus and hearing loss, and the benefit-of-
the-doubt doctrine does not apply.  The veteran's tinnitus 
and hearing loss did not begin in service, his hearing loss 
did not manifest to a compensable degree within one year of 
service, and the disorders were not shown to be related to 
service.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for 
tinnitus and bilateral hearing loss is not warranted.  


Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an August 2003 
letter; this letter was prior to the initial October 2003 
rating decision.  Specifically, the RO notified the veteran 
that VA would obtain all relevant service department records 
or VA medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of additional 
information, which, in effect, would include any evidence in 
his possession.  This letter specifically notified the 
veteran that VA would obtain any relevant evidence in the 
possession of a federal department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claims, but was not 
provided with notice of the type of evidence necessary to 
establish effective dates or disability ratings.  As the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims, no effective dates or ratings 
will be assigned and there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Additionally, VA has obtained all relevant, identified, and 
available evidence.  
The veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  

There is no VA exam of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in §§ 3.309, 
3.313, 3.316, and 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4) (2006).  

In the present case, the veteran claims the bilateral hearing 
loss and tinnitus are due to noise exposure in-service.  
However, he did not provide any evidence of hearing loss or 
tinnitus until almost fifty years post-service.  The 
veteran's mere assertions that the hearing loss and tinnitus 
are related to noise exposure in-service, without any other 
objective, credible support, do not meet the criterion of 38 
C.F.R. § 3.159(c)(4), which would trigger the duty to provide 
a VA medical examination.  Thus, even though there is not a 
VA examination of record, VA has fulfilled its duty to 
assist.   

The veteran has not referred to any additional, unobtained, 
available, relevant evidence.  Therefore, VA has satisfied 
all duties to notify and assist the veteran.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


